DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: In line 3, “firstcartridge” will be replaced by -- first cartridge --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 22,
The primary reason for allowance for these claims is the inclusion of the limitations of an information processing apparatus / a non-transitory computer readable storage 
acquiring first information on a residual quantity of printing agent stored in a first cartridge mounted on a first supply portion, the first supply portion being a first type of supply portion including a first tank configured to store printing agent supplied from the first cartridge, the first supply portion being configured to supply the printing agent stored in the first tank to a first print execution device; acquiring second information on a residual quantity of printing agent stored in a second cartridge mounted on a second supply portion, the second supply portion being one of a second type of supply portion including a second tank and a third type of supply portion without any tank, the second tank configured to store printing agent supplied from the second cartridge and having a volume different from that of the first tank, the second supply portion being configured to supply the printing agent stored in the second cartridge to a second print execution device; 
generating display screen data representing a display screen including a first display image and a second display image, the first display image being for expressing a first index value based on the first information, the first index value concerning a residual quantity of the printing agent to be supplied to the first print execution device, the second display image being for expressing a second index value based on the second information, the second index value concerning a residual quantity of the printing agent to be supplied to the second print execution device; and 
outputting the display screen data, 
wherein the first display image includes a first object and a second object, 

wherein positions in the second object indicate possible residual quantities of the printing agent to be supplied to the first print execution device in a second state where the printing agent does not remain in the first cartridge but remains in the first tank, the positions in the second object having a second position and a third position, the second position corresponding to a possible maximum residual quantity of the printing agent in the second state, the third position corresponding to a possible minimum residual quantity of the printing agent in the second state, 
wherein the second display image includes a third object, 
wherein positions in the third object indicate possible residual quantities of the printing agent to be supplied to the second print execution device in a third state where the printing agent remains in the second cartridge, the positions in the third object having a fourth position corresponding to a possible minimum residual quantity of the printing agent in the third state, 
wherein the first position and the fourth position are aligned at a reference position.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 12 and 33,

acquiring first information on a residual quantity of printing agent stored in a fist cartridge mounted on a first supply portion, the first supply portion being a first type of supply portion including a first tank configured to store printing agent supplied from the first cartridge, the first supply portion being configured to supply the printing agent stored in the first tank to a first print execution device; 
acquiring second information on a residual quantity of printing agent stored in a second cartridge mounted on a second supply portion, the second supply portion being one of a second type of supply portion including a second tank and a third type of supply portion without any tank, the second tank configured to store printing agent supplied from the second cartridge and having a volume different from that of the first tank, the second supply portion being configured to supply the printing agent stored in the second cartridge to a second print execution device; 
generating display screen data representing a display screen including a first display image and a second display image, the first display image being for expressing a first index value based on the first information, the first index value concerning a residual quantity of the printing agent to be supplied to the first print execution device, the second display image being for expressing a second index value based on the second information, the second index value concerning a residual quantity of the printing agent to be supplied to the second print execution device; and 

wherein the first display image includes a first object and a second object, 
wherein positions in the first object indicate possible residual quantities of the printing agent to be supplied to the first print execution device in a first state where printing agent remains in both the first cartridge and the first tank, the positions in the first object having a first position corresponding to a possible minimum residual quantity of the printing agent in the first state, 
wherein positions in the second object indicate possible residual quantities of the printing agent to be supplied to the first print execution device in a second state where the printing agent does not remain in the first cartridge but remains in the first tank, the positions in the second object having a second position and a third position, the second position corresponding to a possible maximum residual quantity of the printing agent in the second state, the third position corresponding to a possible minimum residual quantity of the printing agent in the second state, 
wherein the second display image includes a third object, 
wherein positions in the third object indicate possible residual quantities of the printing agent to be supplied to the second print execution device in a third state where the printing agent remains in the second cartridge, the positions in the third object having a fourth position corresponding to a possible minimum residual quantity of the printing agent in the third state, 
wherein the display screen is divided into a first region and a second region by an imaginary reference line, 


It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 2-11, 13-21, 23-32, and 34-42,
These claims are considered to be allowable due to their dependency on one of the claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teshigawara et al. (US 2007/0008351) discloses a detecting method has a step of discriminating whether or not a remaining ink amount in the ink tank is equal to or less than a predetermined amount, wherein a display section can display the information showing that the ink amount is equal to or less than the predetermined amount.
Kunihiro et al. (US 2013/0028616) discloses a printing control device of the present invention controls a printing device equipped with a consumable supply, and includes a 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853